1

2

3
                                                                         JS-6
4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   JOSE ESTRADA,                              )   Case No. CV 18-1240 FMO (JEMx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   GARY A. PLOTKIN, et al.,                   )
                                                )
15                       Defendants.            )
                                                )
16                                              )

17         IT IS ADJUDGED that the above-captioned case is dismissed without prejudice.

18

19   Dated this 14th day of February, 2019.

20
                                                                      /s/
21                                                            Fernando M. Olguin
                                                            United States District Judge
22

23

24

25

26

27

28
